Exhibit 10.2

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT dated March 26, 2018
(the “Agreement”) is entered into by and among Infrastructure and Energy
Alternatives, Inc. (f/k/a M III Acquisition Corp.), a Delaware corporation (the
“Company”), M III Sponsor I, LLC., a Delaware limited liability company (the
“Sponsor”), M III Sponsor I LP, a Delaware limited partnership (“M III
LP”), Infrastructure and Energy Alternatives, LLC (the “Seller), Oaktree Power
Opportunities Fund III Delaware, L.P., a Delaware limited partnership, in its
capacity as the representative of the Seller (“GFI Representative”), Cantor
Fitzgerald & Co. (“Cantor Fitzgerald”), the parties set forth on Schedule I
hereto, which shall become a party hereto upon execution of a counterpart
signature page hereto and the Holders that from time to time after the date
hereof, become a party hereto by executing a Joinder.

 

WHEREAS, the Initial Stockholders and the Company are parties to that certain
Registration Rights Agreement, dated as of July 7, 2016 (the “Existing
Registration Rights Agreement”);

 

WHEREAS, on November 3, 2017 the Company entered into to the Agreement and Plan
of Merger, as amended from time to time, dated as of February 7, 2018 (as
amended to date, the “Merger Agreement”), by and among IEA Energy Services LLC,
a Delaware limited liability company (together with its subsidiaries, “IEA”),
the Company, Wind Merger Sub I, Inc., a Delaware corporation, Wind Merger
Sub II, LLC, a Delaware limited liability company, the Seller, Oaktree Power
Opportunities Fund III, Delaware, L.P., a Delaware limited partnership
(“Oaktree”), solely in its capacity as the representative of the Seller, and
solely for purposes of Section 10.3 thereof, and, to the extent related thereto,
Article 12 thereof, and the Sponsor and M III LP;

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Merger Agreement that the parties hereto enter into this Agreement,
pursuant to which the Company shall grant the Holders (as defined below) certain
registration rights with respect to the Registrable Securities (as defined
below), as set forth in this Agreement;

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Merger Agreement, certain investors purchased or received shares of Common Stock
(as defined below) from the Company or its Affiliates and the Company has agreed
that such shares of Common Stock will constitute Registrable Securities
hereunder; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

 

DEFINITIONS

 

1.1                               Defined Terms.  For purposes of this
Agreement, the following terms shall have the meanings set forth below:

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common Control
with, such specified Person (it being understood that (i) the parties to the
Investor Rights Agreement shall not be deemed to be Affiliates of one another
solely due to their being party to the Investor Rights Agreement, and (ii) the
Company and its Subsidiaries shall not be deemed to be Affiliates of any
Holder).  The terms “affiliated” and “unaffiliated” shall have correlative
meaning.

 

“Aggregate Basis” means as to any calculation, such calculation made,
aggregating the beneficial ownership of the Holders that are Affiliates of each
other. “Affiliate” for purposes of this definition shall have the meaning set
forth in Rule 144(a)(1) and shall include holders otherwise required to be
aggregated pursuant to Rule 144.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act on
Form S-3ASR.

 

“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “beneficially own” and “beneficial
owner” shall have correlative meanings.

 

“Board of Directors” means the Board of Directors of the Company.

 

“Business Day” means any day except Saturday, Sunday or other day on which banks
are generally not open for business in the city of New York, New York.

 

“Cantor Fitzgerald” has the meaning set forth in the Preamble.

 

“Certificate of Incorporation” means the certificate of incorporate of the
Company, as it may be amended, restated or otherwise modified from time to time.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.0001
per share.

 

“Company” has the meaning set forth in the Preamble.

 

2

--------------------------------------------------------------------------------


 

“Control” (including the terms “controlling” and “controlled”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or management of such subject Person, whether through the ownership of
voting securities, as trustee or executor, by contract or otherwise.

 

“Demand Registration” has the meaning set forth in Article II of this Agreement.

 

“Earn-out Shares” has the meaning set forth in the Founder Shares Amendment
Agreement.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as it
may be amended from time to time, together with all  the rules and regulations
promulgated thereunder.

 

“Existing Registration Rights Agreement” has the meaning set forth in the
Recitals.

 

“FINRA” means the Financial Industry Regulatory Authority or any successor
agency.

 

‘‘Founder Shares Amendment Agreement’’ means that certain Founder Shares
Amendment Agreement, dated as of March 26, 2018, by and among the Company,
Seller, the Sponsor and M III LP, Mr. Osbert Hood and Mr. Philip Marber.

 

“Free Writing Prospectus” means a free—writing prospectus, as defined in
Rule 405 of the Securities Act.

 

“GFI Representative” has the meaning set forth in the Preamble.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision thereof, any entity or self-regulatory
organization exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government (including FINRA and any
national or regional stock exchange on which the Common Stock is then listed or
is proposed to be listed), and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.

 

“Holders” means the holders of Seller Registrable Securities, Sponsor
Registrable Securities and Other Registrable Securities, and the term “Holder”
means any such Person.

 

‘‘Initial Stockholders’’ means the Sponsor, M III LP, Mr. Osbert Hood,
Mr. Philip Marber, and Cantor Fitzgerald.

 

“Investor Rights Agreement” means that certain Investor Rights Agreement, dated
as of March 23, 2018, by and among the Company, Seller, certain

 

3

--------------------------------------------------------------------------------


 

affiliated transferees of Seller who become party thereto and Oaktree, in its
capacity as the representative of Seller.

 

“Joinder” means a joinder to this Agreement in the form of Exhibit A attached
hereto.

 

“Law” means any United States federal, state or local or foreign law, rule,
regulation, form, statute, Order or other legally enforceable requirement
(including common law) issued, enacted, adopted, promulgated, implemented or
otherwise put into effect by or under the authority of any Governmental
Authority.

 

“Listing” means, with respect to a security, the listing of such security for
trading on the relevant stock exchange in compliance with the rules and
regulations of such stock exchange, which Listing may be subject to official
notice of issuance.

 

“Merger Agreement” has the meaning set forth in the Recitals.

 

“NASDAQ” means the Nasdaq Capital Market.

 

“Order” means any judgment, decision, writ, order, injunction, award, decree or
other determination of or by any Governmental Authority.

 

“Other Registrable Securities” means (i) the Common Stock and Warrants issued by
the Company on a private placement basis in connection with its initial public
offering (other than any Sponsor Registrable Securities) held by the Initial
Stockholders (other than Sponsor and M III LP) and their Permitted Transferees,
and (iii) all other securities issued in respect of such Common Stock or
Warrants or into which such Common Stock or Warrants are later converted or
reclassified, in each case of clauses (i)-(ii).

 

“Permitted Transferee” shall mean a Person or entity to whom a Holder of
Registrable Securities transfers such Registrable Securities in accordance with
this Agreement, to the extent such Registrable Securities remain Registrable
Securities following such transfer.

 

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.

 

“Piggyback Registration” has the meaning set forth in Section 2.3.

 

‘‘Preferred Stock” means shares of the Company’s preferred stock, par value
$0.0001 per share.

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including pre- and post-

 

4

--------------------------------------------------------------------------------


 

effective amendments to such Registration Statement, and all other material
incorporated by reference in such prospectus.

 

“Public Offering” means the offer for sale of securities pursuant to an
effective Registration Statement filed under the Securities Act.

 

“Registrable Securities” means the Seller Registrable Securities, Sponsor
Registrable Securities, Other Registrable Securities and Subscriber Registrable
Securities; provided, however, that any such Registrable Securities shall cease
to be Registrable Securities to the extent (a) a Registration Statement with
respect to the sale of such Registrable Securities has been declared effective
under the Securities Act and such Registrable Securities have been disposed of
in accordance with the plan of distribution set forth in such Registration
Statement, (b) such Registrable Securities have been disposed of pursuant to
Rule 144(i) or Rule 145 of the Securities Act (or any successor rule) or
(c) such securities may be sold pursuant to Rule 144 of the Securities Act
(including, for the avoidance of doubt, Rule 144(i))(or any similar provisions
in force) without regard to volume or manner of sale limitations and represent
beneficial ownership of less than 1.0% of the outstanding Common Stock on an
Aggregate Basis.

 

“Registration” means a registration with the SEC of the offer and sale of the
securities of the Company to the public under a Registration Statement.  The
term “Register” shall have a correlative meaning.

 

“Registration Expenses” means any and all expenses incident to the Company’s
performance of or compliance with obligations under Article II (Registration
Rights) to register the Registrable Securities, regardless of whether the
applicable Registration Statement is declared effective, and with respect to any
Underwritten Offering conducted in connection therewith, including, but not
limited to, (i) all registration and filing fees, (ii) fees and expenses of
compliance with securities or “blue sky” laws (including disbursements of
counsel in connection with “blue sky” qualifications of Registrable Securities),
(iii) expenses in connection with preparing, printing, mailing and delivering
Registration Statements, prospectuses, any documents in connection therewith and
any amendments or supplements to the forgoing, (iv) security engraving and
printing expenses, (v) reasonable fees and expenses of any special experts
retained by the Company in connection with such registration, (vi) costs of
printing and producing any agreements among Underwriters, underwriting
agreements, any “blue sky” or legal investment memoranda and any selling
agreements and other documents in connection with the offering, sale or delivery
of the Registrable Securities, (vii) expenses relating to any analyst or
investor presentations or any “road shows” undertaken in connection with the
registration, marketing or selling of the Registrable Securities,
(viii) messenger and delivery expenses, (ix) fees and disbursements of
custodians, counsel for the Company, and all independent certified public
accountants (including the expenses relating to any comfort letters or costs
associated with the delivery by independent certified public accountants of any
“comfort” letters or any special audits incidental to or required by any
registration or qualification), (x) fees and disbursements of Underwriters
customarily paid by issuers of securities, including, if necessary, a “qualified
independent

 

5

--------------------------------------------------------------------------------


 

underwriter” within the meaning of the rules of the FINRA (in each case,
excluding underwriting discounts, commissions and transfer taxes), and other
Persons retained by the Company, (xi) the Company’s internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), (xii) all out-of-pocket costs and expenses incurred by the
Company or its appropriate officers in connection with their compliance with
Article II, (xiii) the expense of any annual audit or quarterly review,
(xiv) the expense of any liability insurance, (xv) fees and expenses in
connection with any review by FINRA of the underwriting arrangements or other
terms of the offering, (xvi) reasonable fees, out-of-pocket costs and
out-of-pocket costs expenses of counsel to the Holders holding Registrable
Securities covered by each Registration Statement (“Holders’ Counsel”), selected
pursuant to Section 2.9, (xvii) transfer agents’ and registrars’ fees and
expenses and the fees and expenses of any other agent or trustee appointed in
connection with such offering, (xviii) fees and expenses payable in connection
with any ratings of the Registrable Securities, including expenses relating to
any presentations to rating and (xix) the expenses and fees for listing the
securities on any securities exchange or automated interdealer quotation system;
provided, that Registration Expenses shall not include any underwriting
discounts or commissions, or transfer taxes, if any, attributable to the sale of
Registrable Securities by a Holder.

 

“Registration Participant” means, with respect to any Registration, including a
public sale or shelf take-down, any holder of Registrable Securities
participating as a selling stockholder in such Registration; provided, that a
holder of Registrable Securities shall not be considered a Registration
Participant in connection with a shelf registration unless and until such holder
of Registrable Securities participates in a shelf take-down.

 

“Registration Statement” means any registration statement of the Company that
covers the offer and sale of Registrable Securities pursuant to the provisions
of this Agreement filed with, or to be filed with, the SEC under the rules and
regulations promulgated under the Securities Act, including the related
Prospectus, amendments and supplements to such registration statement, including
pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 under the Securities Act, as amended.

 

“S-3 Shelf Eligible” means the Company is eligible to use Form S-3 in connection
with a secondary public offering of its equity securities on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, in accordance
with SEC Guidance.

 

“SEC” means the Securities and Exchange Commission or any similar agency having
jurisdiction to enforce the Securities Act.

 

“SEC Guidance” means (i) any publicly available written or oral interpretations,
questions and answers, guidance and forms of the SEC, (ii) any oral or

 

6

--------------------------------------------------------------------------------


 

written comments, requirements or requests of the SEC or its staff, (iii) the
Securities Act and the Exchange Act and (iv) any other rules, bulletins,
releases, manuals and regulations of the SEC.

 

“Securities Act” means the United States Securities Act of 1933, as it may be
amended from time to time, together with all  the rules and regulations
promulgated thereunder.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller Registrable Securities” means (i) all Common Stock (including any shares
of the Common Stock issued or issuable upon conversion of the Preferred Stock or
exercise of the Warrants), (ii) Warrants and (iii) and all other securities
issued in respect of such Common Stock or Warrants or into which such Common
Stock or Warrants are later converted or reclassified, in each case of clauses
(i)-(iii), in each case held by (a) the Seller, (b) any fund managed by or under
common management with, the GFI Representative and (c) any Affiliate of the
foregoing, whether now owned or hereafter acquired, and their respective
Permitted Transferees.

 

“Shelf Registration Statement” means a Registration Statement filed with the SEC
on Form S-3 for an offering to be made on a continuous basis pursuant to
Rule 415 under the Securities Act (or any successor provision) covering the
offer and sale of all or any portion of the Registrable Securities, as
applicable.

 

“Shelf Registered Securities” means any Registrable Securities whose offer and
sale is registered pursuant to a Registration Statement filed in connection with
a Shelf Registration (including an Automatic Shelf Registration Statement).

 

“Sponsor” has the meaning set forth in the Preamble.

 

“Sponsor Registrable Securities” means (i) all Common Stock (including any
shares of the Common Stock issued or issuable upon conversion of the Preferred
Stock or exercise of the Warrants), (ii) Warrants and (iii) and all other
securities issued in respect of such Common Stock or Warrants or into which such
Common Stock or Warrants are later converted or reclassified, in each case of
clauses (i)-(iii), in each case held by the Sponsor, M III LP or any Affiliate
of the foregoing (including for the avoidance of doubt Mohsin Y. Meghji and his
Affiliates), whether now owned or hereafter acquired, and their respective
Permitted Transferees.

 

“Subscribers” means the subscribers party to the Subscription and Backstop
Agreement set forth on Schedule I hereto and which shall become a party hereto
upon execution of a counterpart signature page hereto.

 

“Subscriber Registrable Securities” means (i) the Warrants issued pursuant to
the Subscription and Backstop Agreement and the shares of Common Stock issuable
upon exercise of the Warrants described on Schedule I hereto held by the
Subscribers and their Permitted Transferees and (ii) and all other securities
issued in respect of such

 

7

--------------------------------------------------------------------------------


 

Common Stock or Warrants or into which such Common Stock or Warrants are later
converted or reclassified, in the case of clauses (i).

 

“Subscription and Backstop Agreement” means that certain Subscription and
Backstop Agreement, dated as of March 7, 2018, by and among the Sponsor, M III
LP and the Subscribers.

 

“Subsidiaries” means, with respect to any Person, any Affiliate controlled by
such Person, directly or indirectly through one or more intermediaries.

 

“Underwriters” means an underwriter or underwriters with respect to any any
Underwritten Public Offering.

 

“Underwritten Offering” means a Public Offering in which securities of the
Company are sold to Underwriters for reoffering to the public (including any 
underwritten “block trade”).

 

“Warrants” means warrants to purchase shares of Common Stock.

 

“Warrant Agreement” means the Amended & Restated Warrant Agreement, dated as of
the date of the consummation of the transactions contemplated by the Merger
Agreement, between the Company and the warrant agent thereunder.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) (a) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (b) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to Register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 under the Securities Act and (ii) is not
an “ineligible issuer” as defined in Rule 405 promulgated under the Securities
Act.

 

ARTICLE II

 

REGISTRATION RIGHTS

 

2.1                               Demand Registration Rights.

 

(a)                                 Demand Rights.  Subject to the terms and
conditions of this Agreement, including, without limitation, those in the next
succeeding sentence, from and after the date that the Company consummates the
transactions contemplated by the Merger Agreement, from time to time, at any
time the Company is not in compliance with its obligations under Section 2.2 to
file and maintain the effectiveness of a Shelf Registration Statement, if GFI
Representative or the Sponsor provides notice (a “Demand”) requesting that the
Company effect the Registration (a “Demand Registration”) under the Securities
Act of any or all of the Seller Registrable Securities or Sponsor Registrable
Securities, as the case may be, (the “Demanding Holders”), which

 

8

--------------------------------------------------------------------------------


 

Demand shall specify the number of such Registrable Securities to be registered
by the Demanding Holders and the intended method or methods of disposition of
such Registrable Securities, the Company shall use its commercially reasonable
efforts to effect, as promptly as practicable, the registration of the offer and
sale of such Registrable Securities under the Securities Act and applicable
state securities laws, under a Registration Statement on such form as may be
permitted under SEC Guidance (which shall be on Form S-3 or Form S-3ASR, to the
extent permitted by SEC Guidance), and to keep such Registration Statement (the
“Demand Registration Statement”) effective for so long as is necessary to permit
the disposition of such Registrable Securities, in accordance with the intended
method or methods of disposition stated in such Demand. At any time and from
time to time after the date hereof, (i) the GFI Representative shall have the
right to initiate up to six (6) Demand Registrations hereunder on behalf of the
Holders of Seller Registrable Securities and (ii) the Sponsor shall have the
right to initiate up to three (3) Demand Registration hereunder on behalf of the
Holders of Sponsor Registrable Securities; provided, that in each case, (i) the
gross proceeds reasonably anticipated to be generated from the offering subject
to such Demand Registration (as determined in good faith by the relevant
Demanding Holders and their Underwriters) equals or exceeds $15,000,000, unless
such registration shall include all of the Sponsor Registrable Securities or
Seller Registrable Securities, as the case may be, then owned by such Demanding
Holder, as the case may be, and (ii) the Company will not be required to effect
more than one Demand Registration in any consecutive 90-day period;
provided, however, that a Demand Registration shall not be counted for such
purposes unless the Demand Registration Statement shall have been deemed
effective in accordance with Section 2.1(b) of this Agreement. A Demand
Registration Statement may be for an offering of securities on a delayed or
continuous basis under Rule 415 of the Securities Act and shall be on such
appropriate form that the Company is eligible to use pursuant to SEC Guidance as
shall be selected by the Company and as shall permit the intended method or
methods of distribution specified by the Demanding Holders, including a
distribution to, and resale by, the partners, equityholders or Affiliates of the
Demanding Holders.  At the request of the Demanding Holders, the “Plan of
Distribution” section of any Registration Statement filed in respect of a Demand
Registration or Shelf Registration (as defined below) shall permit, in addition
to firm commitment Underwritten Offerings, any other lawful means of disposition
of Registrable Securities, including agented transactions, block trades, sales
directly into the market, purchases or sales by brokers, derivative
transactions, short sales, stock loan or stock pledge transactions and sales not
involving a Public Offering (each, an “Alternative Transaction”).  The
Underwriter or Underwriters selected for any Underwritten Offering registered
pursuant to a Demand shall be selected in accordance with Section 2.7(f).  Upon
receipt of a Demand, the Company shall promptly give written notice of such
Demand to each other Holder of Registrable Securities in the manner provided in
Section 2.3, and the Company shall, subject to Section 2.1(c), use its
commercially reasonable efforts to effect the registration on a Demand
Registration Statement under the Securities Act of the offer and sale of the
Registrable Securities that the Holders, whether in connection with the exercise
of Demand rights pursuant to Section 2.1 or piggyback rights pursuant to
Section 2.3 below, have requested the Company to register; provided, that the
Company may also include in such Demand Registration Statement securities to

 

9

--------------------------------------------------------------------------------


 

be sold for its own account, subject to Section 2.1(c).  The Holders of
Subscriber Registrable Securities shall have no right to include Subscriber
Registrable Securities in a Demand Registration to the extent such Subscriber
Registrable Securities are subject to an effective registration statement filed
in accordance with the terms of the Warrant Agreement. The rights of Holders
with respect to a Demand shall be subject to Suspension Periods, as provided in
Section 2.5.  The terms and conditions of any customary underwriting or purchase
arrangements pursuant to which Registrable Securities shall be sold in a Demand
shall be approved by the Demanding Holders holding a majority of the Registrable
Securities included in the Demand Registration Statement for the Demanding
Holders.

 

(b)                                 Fulfillment of Registration Obligations. 
Notwithstanding any other provision of this Agreement, a Demand Registration
shall not be deemed to have been effected (A) if the Demand Registration
Statement has not become effective; (B) if, after the Demand Registration
Statement has become effective, such Demand Registration is interfered with by
any stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason (other than as a result of a
misrepresentation or an omission by any Demanding Holders or another reason
attributable to the Demanding Holders) and the Registrable Securities requested
to be registered cannot legally be distributed pursuant to such Demand
Registration Statement; (C) if such Demand Registration Statement does not
remain effective for the period required under Section 2.7(a); (D) in the event
of an Underwritten Offering or Alternative Transaction, if the conditions to
closing specified in the relevant underwriting or other agreement entered into
in connection with such Demand Registration are not satisfied or waived (other
than by reasons primarily attributable to the Demanding Holders); and (E) if the
Common Stock and Registrable Securities, as the case may be, have not been
approved for Listing.

 

(c)                                  Priority.  In connection with an
Underwritten Offering  registered pursuant to a Demand Registration, if the
managing Underwriter advises the Company that, in its view, the number of
Registrable Securities requested to be included in the Underwritten Offering
registered under such Demand Registration (including any securities that the
Company proposes to be included that are not Registrable Securities) exceeds the
largest number of securities that can be sold without having a material and
adverse effect on such offering, including the price at which such securities
can be sold (with respect to any such offering, the “Maximum Offering Size”),
the Company shall include in such offering the following securities, in the
priority listed below, up to the Maximum Offering Size:

 

(i)                                     first, Registrable Securities that are
requested to be included in such offering pursuant to Section 2.1, on a pro rata
basis based on the requesting Holders’ beneficial ownership of Registrable
Securities; provided that to the extent a reduction in Registrable Securities
included in such offering is so required, the calculation of the beneficial
ownership of Registrable Securities shall not include any unvested Earn-out
Shares and, for the avoidance of doubt, shall not include any Common

 

10

--------------------------------------------------------------------------------


 

Stock underlying the Preferred Stock prior to the date such Preferred Stock is
convertible in accordance with the Certificate of Incorporation;

 

(ii)                                  second, any other securities that are
requested to be included in such offering pursuant to the exercise of piggyback
rights by any persons with rights to participate therein; and

 

(iii)                               third, all shares of Common Stock that are
requested to be included in such offering by the Company for its own account.

 

2.2                               Shelf Registration Statements.

 

(a)                                 Initial Shelf Registration.  Provided
(i) the Company is S-3 Shelf Eligible and (ii) a Shelf Registration on a
Form S-3 registering Registrable Securities for resale is not then effective
(subject to any applicable Suspension Period), the Company shall use its
reasonable best efforts to file and make effective as soon as practicable, a
Registration Statement on Form S-3 for an offering on a delayed or continuous
basis pursuant to Rule 415 promulgated under the Securities Act (a “Shelf
Registration”), with respect to all of the Registrable Securities. The Company
shall promptly give notice (via facsimile or electronic transmission) at least
10 Business Days prior to the anticipated filing date of such Shelf Registration
to all Holders of Registrable Securities, and offer such Holders the opportunity
to register the number of Registrable Securities as each such Holder may request
by written notice to the Company, given within five Business Days after such
Holders are given the Company’s notice of the Shelf Registration.  The Holders
of Subscriber Registrable Securities shall have no right to include Subscriber
Registrable Securities to the extent such Subscriber Registrable Securities are
subject to an effective registration statement filed in accordance with the
terms of the Warrant Agreement.  The “Plan of Distribution” section of such
Shelf Registration shall permit, in addition to firm commitment Underwritten
Offerings, any other lawful means of disposition of Registrable Securities,
including Alternative Transactions.  With respect to each Shelf Registration,
the Company shall use its reasonable best efforts to cause such Registration
Statement to remain effective until the date set forth in Section 2.7(a)(ii). 
No Holder shall be entitled to include any of its Registrable Securities in a
Shelf Registration unless such Holder has complied with Section 2.8.  The
obligations set forth in this Section 2.2(a) shall not apply if the Company has
a currently effective Automatic Shelf Registration Statement covering all
Registrable Securities in accordance with Section 2.7(f) and has otherwise
complied with its obligations pursuant to this Article II.  The rights of with
respect to any Shelf Registration shall be subject to Suspension Periods, as
provided in Section 2.5.

 

(b)                                 Shelf Take-Downs. A Holder of Shelf
Registered Securities  may sell pursuant to the Shelf Registration Statement
from time to time in accordance with the plan of distribution set forth in the
Shelf Registration Statement.  A Holder or Holders of Shelf Registered
Securities (other than any Holder with respect to Subscriber Registrable
Securities) may also request (the “Shelf Public Offering Request”) that a shelf
take-down be in the form of an Underwritten Offering (a “Shelf Public Offering”)
if the gross proceeds reasonably anticipated to be generated from the sale of
the Shelf

 

11

--------------------------------------------------------------------------------


 

Registered Securities (as determined in good faith by the relevant Holders and
their Underwriters) equals or exceeds $15,000,000.  Promptly upon receipt of a
Shelf Public Offering Request, the Company shall provide notice (the “Shelf
Public Offering Notice”) of such proposed Underwritten Offering (which notice
shall state the material terms of such proposed Underwritten Offering, to the
extent known, as well as the identity of the Shelf Public Offering Requesting
Holder) to the other Holders holding Shelf Registered Securities (other than any
Holder with respect to Subscriber Registrable Securities).  Such other Holders
may, by written request to the Company and the Shelf Public Offering, within one
Business Day after receipt of such Shelf Public Offering Notice, offer and sell
up to all of their Shelf Registered Securities of the same class or series as
the Shelf Registered Securities proposed to be sold in such Underwritten
Offering.  No Holder shall be entitled to include any of its Registrable
Securities in a Shelf Public Offering unless such Holder has complied with
Section 2.8.  The Underwriter or Underwriters selected for such Underwritten
Offering shall be selected in accordance with Section 2.7(f).  The terms and
conditions of any customary underwriting or purchase arrangements pursuant to
which Registrable Securities shall be sold in a Shelf Public Offering shall be
approved by the Shelf Public Offering Requesting Holder.  For the avoidance of
doubt, (i) no Holder of Shelf Registered Securities shall have the right to
participate in a shelf take-down by any other Holder other than in connection
with a Shelf Public Offering and (ii) no Holder shall have the right to
participate in a Shelf Public Offering with respect to Subscriber Registrable
Securities.

 

(c)                                  Priority.  In a Shelf Public Offering, if
the managing Underwriter advises the Company and the Shelf Public Offering
Requesting Holder that, in its view, the number of Registrable Securities
requested to be included in such Shelf Public Offering (including any securities
that the Company proposes to be included that are not Registrable Securities)
exceeds the Maximum Offering Size, the Company shall include in such Shelf
Public Offering the following securities, in the priority listed below, up to
the Maximum Offering Size:

 

(i)                                     first, Shelf Registrable Securities that
are requested to be included in such Shelf Public Offering, on a pro rata basis
on the basis of the Holders’ of Shelf Registrable Securities beneficial
ownership of the Common Stock; provided that to the extent a reduction in
Registrable Securities included in the Shelf Public Offering is so required, the
calculation of the beneficial ownership of Registrable Securities shall not
include any unvested Earn-out Shares and, for the avoidance of doubt, shall not
include any Common Stock underlying the Preferred Stock prior to the date such
Preferred Stock is convertible in accordance with the Certificate of
Incorporation; and

 

(ii)                                  second, all securities that are registered
on the applicable Shelf Registration Statement and are requested to be included
in such Shelf Public Offering by the Company.

 

(d)                                 Expenses.  The Company shall bear all
Registration Expenses in connection with any Shelf Registration or Shelf Public
Offering pursuant to

 

12

--------------------------------------------------------------------------------


 

this Section 2.2, whether or not such Shelf Registration becomes effective or
such Shelf Public Offering or other transactions is completed.

 

(e)                                  Subsequent Shelf Registration.  After the
Registration Statement with respect to a Shelf Registration is declared
effective, upon written request by one or more Holders (which written request
shall specify the amount of such Holders’ Registrable Securities to be
registered), the Company shall, as permitted by SEC Guidance, (i) as promptly as
practicable after receiving a request from a Holder that is  a Permitted
Transferee of a former Holder of Shelf Registrable Securities, file a prospectus
supplement to include such Permitted Transferee as a selling stockholder in such
Registration Statement, (ii) if it is a Well-Known Seasoned Issuer and such
Registration Statement is an unallocated Automatic Shelf Registration Statement
to which additional selling stockholders may be added by means of a prospectus
supplement under Rule 430B, as promptly as practicable after receiving such
request, file a prospectus supplement to include such Holders as selling
stockholders in such Registration Statement, or (iii) otherwise, as promptly as
practicable after the date the Registrable Securities requested to be registered
pursuant to this Section 2.2(e) that have not already been so registered
represent more than 1.5% of the outstanding Registrable Securities, file a
post-effective amendment to the Registration Statement or a new Shelf
Registration Statement, as applicable, to include such Holders in such Shelf
Registration and use its commercially reasonable efforts to have such
post-effective amendment or new Shelf Registration Statement declared
effective.  To the extent that any Registration Statement with respect to a
Shelf Registration is expected to no longer be usable for the resale of
Registrable Securities registered thereon (“Remaining Registrable Securities”)
pursuant to SEC Guidance, the Company shall, not later than 90 days prior to the
date such Registration Statement is expected to no longer be usable, use its
commercially reasonable efforts to prepare and file a new Registration Statement
with respect to such Shelf Registration, as if the holders of such Remaining
Registrable Securities had requested a Shelf Registration with respect thereto
pursuant to Section 2.2(a) and perform all actions required under this Agreement
with respect to such Shelf Registration.

 

(f)                                   Automatic Shelf Registration Statements. 
Upon the Company becoming a Well-Known Seasoned Issuer eligible to use an
Automatic Shelf Registration Statement in accordance with SEC Guidance, (i) the
Company shall give written notice to all of the Holders of Shelf Registrable
Securities as promptly as practicable, but in no event later than ten Business
Days thereafter, and such notice shall describe, in reasonable detail, the basis
on which the Company has become a Well-Known Seasoned Issuer, and (ii) upon the
request of the Holders of at least 25% of the Shelf Registrable Securities
registered on such Shelf Registration Statement, the Company shall, as promptly
as practicable, register such Shelf Registrable Securities under an Automatic
Shelf Registration Statement, but in no event later than 15 Business Days
thereafter, and to use commercially reasonable efforts to cause such Automatic
Shelf Registration Statement to remain effective thereafter until the date set
forth in Section 2.7(a)(ii). At any time after the filing of an Automatic Shelf
Registration Statement by the Company, if it is reasonably likely that it will
no longer be a Well-Known Seasoned Issuer as of a future determination date (the
“Determination Date”), as

 

13

--------------------------------------------------------------------------------


 

promptly as practicable and at least 30 days prior to such Determination Date,
the Company shall (A) give written notice thereof to all of the Holders and
(B) if the Company is S-3 Shelf Eligible, file a Registration Statement on
Form S-3 with respect to a Shelf Registration in accordance with
Section 2.2(a) and use its commercially reasonable efforts to have such
Registration Statement declared effective prior to the Determination Date. If
the Company has filed an existing Automatic Shelf Registration Statement that is
effective, and it is likely that such existing Automatic Shelf Registration
Statement will no longer be effective pursuant to SEC Guidance as of a
Determination Date, although the Company will remain a Well-Known Seasoned
Issuer as of such Determination Date, the Company will use commercially
reasonable efforts to file a new Automatic Shelf Registration Statement to
replace such existing Automatic Shelf Registration Statement prior to such
Determination Date and cause such Automatic Shelf Registration Statement to
remain effective thereafter until the date set forth in Section 2.7(a)(ii).

 

2.3                               Piggyback Registration Rights.

 

(a)                                 At any time the Company proposes to file a
Registration Statement to register Common Stock under the Securities Act (other
than pursuant to Section 2.1 or 2.2), or to conduct an Underwritten Offering
from an existing Shelf Registration Statement, whether or not for its own
account (other than pursuant to a Registration Statement on Form S-4 or Form S-8
or any similar or successor form under the Securities Act) or for the account of
any person (other than a Holder pursuant to Section 2.1 or 2.2), the Company
shall give written notice thereof to each Holder at least 10 Business Days
before such filing or the commencement of such Underwritten Offering, as
applicable, offering each Holder the opportunity to register on such
Registration Statement or including in such Underwritten Offering, as
applicable, such number of Registrable Securities as such Holder may request in
writing not later than five Business Days after receiving such notice in writing
from the Company (a “Piggyback Registration”). Upon receipt by the Company of
any such request, the Company shall use its commercially reasonable efforts to,
or in the case of an Underwritten Offering, use its commercially reasonable
efforts to cause the Underwriters to, include such Registrable Securities in
such Registration Statement (or in a separate Registration Statement
concurrently filed) and to cause such Registration Statement to become effective
with respect to such Registrable Securities.  If no request for inclusion from a
Holder is received by the Company within the deadlines specified above, such
Holder shall have no further right to participate in such Piggyback
Registration. Notwithstanding the foregoing, if at any time after giving written
notice of a registration in accordance with the first sentence of this paragraph
(a) and before the effectiveness of the Registration Statement described in such
notice, the Company determines for any reason either not to effect such
registration or to delay such registration, the Company may, at its election, by
delivery of written notice to each Holder exercising its rights to Piggyback
Registration, (i) in the case of a determination not to effect registration,
relieve itself of its obligation to effect a Piggyback Registration of the
Registrable Securities in connection with such registration or (ii) in the case
of a determination to delay registration, delay the Piggyback Registration of
such Registrable Securities of the Holders for the same period as the delay in
the registration of such other Registrable Securities; provided, that in the
case of any such termination, withdrawal or delay, all expenses incurred in
connection

 

14

--------------------------------------------------------------------------------


 

with such Piggyback Registration shall be borne entirely by the Company as set
forth in Section 2.9.  If any Holder requests inclusion in a registration
pursuant to this Section 2.3, he, she, or it may, at any time before the
effective date of the Registration Statement relating to such registration,
revoke such request by delivering written notice of such revocation to the
Company (which notice shall be effective only upon receipt by the Company,
notwithstanding the provisions of Article II); provided, however, that if the
Company, in consultation with its financial and legal advisors, determines that
such revocation would materially delay the registration or otherwise require a
recirculation of the prospectus contained in the Registration Statement, then
such Holder shall have no right to so revoke his, her, or its request. The
Company shall keep the Holder reasonably informed as to the status or expected
timing of the launch of any Public Offering registered pursuant to any such
Piggyback Registration.  No registration of Registrable Securities effected
under this Section 2.3 shall relieve the Company of its obligations to effect
any Demand Registration pursuant to Section 2.1 or Shelf Registration pursuant
to Section 2.2.  The rights of Holders with respect to a Piggyback Registration
shall be subject to Suspension Periods, as provided in Section 2.5.  To the
extent an Underwritten Offering is made under any such Registration Statement,
all Holders exercising their right to Piggyback Registration must sell their
Registrable Securities to the Underwriters selected as provided in
Section 2.7(f) on the same terms and conditions as apply to the other
securityholders selling in such Underwritten Offering.

 

(b)                                 If a Piggyback Registration involves an
Underwritten Offering (other than any Demand Registration, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 2.1(c) shall apply or a Shelf Public Offering, in which case the
provisions with respect to priority of inclusion in such offering set forth in
Section 2.2(c) shall apply) and the managing Underwriter advises the Company
that, in its view, the number of Registrable Securities that the Holders and the
Common Stock that the Company intend to include in such Underwritten Offering
exceeds the Maximum Offering Size, the Company shall include in such
Underwritten Offering the following securities, in the following priority, up to
the Maximum Offering Size:

 

(i)                                     first, all Common Stock that is
requested to be included by the Company in the Underwritten Offering for its own
account;

 

(ii)                                  second, Registrable Securities that are
requested to be included in the Underwritten Offering pursuant to this
Section 2.3 by any Holder on a pro rata basis on the basis of the requesting
Holders’ beneficial ownership of the Common Stock; provided that to the extent a
reduction in Registrable Securities included in the Underwritten Offering is so
required, the calculation of the beneficial ownership of Registrable Securities
shall not include any unvested Earn-out Shares and, for the avoidance of doubt,
shall not include any Common Stock underlying the Preferred Stock prior to the
date such Preferred Stock is convertible in accordance with the Certificate of
Incorporation; and

 

15

--------------------------------------------------------------------------------


 

(iii)                               third, all other securities that are
requested to be included in the Underwritten Offering for the account of any
other Persons with such priorities among them as the Company shall determine.

 

2.4                               Underwritten Offering.  Notwithstanding
anything herein to the contrary, no Holder may participate in any Underwritten
Offering hereunder unless such Holder accurately completes and executes in a
timely manner all questionnaires, powers of attorney, indemnities, custody
agreements, underwriting agreements (as approved in accordance with the terms of
this Agreement), and other documents reasonably requested under the terms of
such underwriting arrangements; provided, that all Persons participating in such
Underwritten Offering shall be required to complete and execute, on the same
terms and conditions, such questionnaires, powers of attorney, indemnities,
custody agreements, underwriting agreements, and other documents (if
applicable). The right of a Holder to register and sell Registrable Securities
in an Underwritten Offering shall also be subject to any restrictions,
limitations or prohibitions on the sale of Registrable Securities (subject to
the limitations in Section 2.6) as may be required by the Underwriters in the
interests of the offering (and, without limiting the foregoing, each Holder
shall in connection therewith agree to be bound by (and if requested, execute
and deliver) a lock-up agreement with the Underwriter(s) of any such
Underwritten Offering as provided in Section 2.6).

 

2.5                               Suspension.  Notwithstanding anything to the
contrary contained in this Article II, but subject to the limitations set forth
in this Section 2.5, the Company shall be entitled to suspend its obligation to
(a)  file or submit (but not to prepare) any Registration Statement in
connection with any Demand Registration or Shelf Registration, (b) file or
submit any amendment to such a Registration Statement, (c) file, submit or
furnish any supplement or amendment to a prospectus included in such a
Registration Statement, (d) make any other filing with the SEC, (e) cause such a
Registration Statement or other filing with the SEC to become or remain
effective or (f) take any similar actions or actions related thereto (including
entering into agreements and actions related to the marketing of securities)
(collectively, “Registration Actions”) upon (i) the issuance by the SEC of a
stop order suspending the effectiveness of any such Registration Statement or
the initiation of proceedings with respect to such a Registration Statement
under Section 8(d) or 8(e) of the Securities Act, (ii) the Board of Directors’
determination, in its good faith judgment, that any such Registration Action
should not be taken because it would reasonably be expected to materially
interfere with or require the public disclosure of any material corporate
development or plan, including any material financing, securities offering,
acquisition, disposition, corporate reorganization or merger or other
transaction involving the Company or any of its Subsidiaries or (iii) the
Company possessing material non-public information the disclosure of which the
Board of Directors determines, in its good faith judgment, would reasonably be
expected to not be in the best interests of the Company. Upon the occurrence of
any of the conditions described in clause (i), (ii) or (iii) above in connection
with undertaking a Registration Action, the Company shall give prompt notice of
such suspension (and whether such action is being taken pursuant to clause (i),
(ii) or (iii) above) (a “Suspension Notice”) to the Holders.  Upon the
termination of such condition, the Company shall give prompt

 

16

--------------------------------------------------------------------------------


 

notice thereof to the Holders and shall promptly proceed with all Registration
Actions that were suspended pursuant to this paragraph.  The Company may only
suspend Registration Actions pursuant to clause (ii) or (iii) above on two
occasions during any period of 12 consecutive months for a reasonable time
specified in the Suspension Notice but not exceeding an aggregate of 90 days
(which period may not be extended or renewed) during such 12 consecutive month
period (each such occasion, a “Suspension Period”).  Each Suspension Period
shall be deemed to begin on the date the relevant Suspension Notice is given to
the Holders and shall be deemed to end on the earlier to occur of (x) the date
on which the Company gives the Holders a notice that the Suspension Period has
terminated and (y) the date on which the number of days during which a
Suspension Period has been in effect exceeds the 90-day limit during such 12
consecutive month period.  If the filing of any Demand Registration or Shelf
Registration is suspended pursuant to this Section 2.5, once the Suspension
Period ends the Holders requesting such registration may request a new Demand
Registration or Shelf Registration (and any such request for a Demand
Registration shall not be counted as an additional Demand Registration for
purposes of Section 2.1(a)).  Notwithstanding anything to the contrary in this
Article II, the Company shall not be in breach of, or have failed to comply
with, any obligation under this Article II where the Company acts or omits to
take any action in order to comply with applicable Law, any SEC Guidance or any
Order.  Each Holder shall keep confidential the fact that a Suspension Period is
in effect unless otherwise notified by the Company, except (a) for disclosure to
the Registration Participants or Holders, as applicable, and their employees,
agents and professional advisers who reasonably need to know such information
for purposes of assisting such Registration Participants or Holders with respect
to its investment in the Common Stock and agree to keep it confidential, (b) for
disclosures to the extent required in order to comply with reporting obligations
to its limited partners or other direct or indirect investors who are subject to
confidentiality arrangements with such Holder, (c) if and to the extent such
matters are publicly disclosed by the Company or any of its Subsidiaries or any
other Person that, to the actual knowledge of such Holder, was not subject to an
obligation or duty of confidentiality to the Company and its Subsidiaries,
(d) as required by applicable Law (provided, that the Holder gives prior written
notice to the Company of such requirement and the contents of the proposed
disclosure to the extent it is permitted to do so under applicable Law), and
(e) for disclosure to any other Holder who is subject to the foregoing
confidentiality requirement.

 

2.6                               Lockup Agreements.

 

(a)                                 Each Holder owning Registrable Securities
representing beneficial ownership of 1% or more of the outstanding Common Stock
(calculation of the beneficial ownership of Registrable Securities shall not
include any unvested Earn-out Shares and, for the avoidance of doubt, shall not
include any Common Stock underlying the Preferred Stock prior to the date such
Preferred Stock is convertible in accordance with the Certificate of
Incorporation) hereby agrees that, in connection with an Underwritten Offering,
except for sales in such Underwritten Offering:

 

17

--------------------------------------------------------------------------------


 

(i)                                     it will not effect any public sale or
distribution (including sales pursuant to Rule 144 and pursuant to derivative
transactions) of Common Stock (1) in connection with an Underwritten Offering
that is being made pursuant to a Demand Registration Statement, a Shelf
Registration Statement or a Piggyback Registration, in each case in accordance
with this Article II, during (A) the period commencing on the seventh day prior
to the expected time of circulation of a preliminary prospectus with respect to
such Underwritten Offering (or, if no preliminary prospectus is circulated, the
commencement of any marketing efforts with respect to such Underwritten
Offering) and ending on the 90th day following the date of the final prospectus
covering such Registrable Securities in connection with such Underwritten
Offering or (B) such shorter period as the Underwriters with respect to such
Underwritten Offering may require; provided, that the duration of the
restrictions described in this clause (i) shall be no longer than the duration
of the shortest restriction generally imposed by the Underwriters on the chief
executive officer and the chief financial officer of the Company (or Persons in
substantially equivalent positions) in connection with such Underwritten
Offering; and

 

(ii)                                  it will execute a lock-up agreement in
favor of the Underwriters in form and substance reasonably acceptable to the
Company and the Underwriters to such effect.

 

(b)                                 In connection with an Underwritten Offering,
except for sales in such Underwritten Offering, the Company (and its directors
and officers) agrees that it:

 

(i)                                     shall not effect any public sale or
distribution of Common Stock or securities convertible into or exercisable for
Common Stock (except pursuant to registrations on Form S-8 or Form S-4 or any
similar or successor form under the Securities Act) during (A) the period
commencing on the seventh day prior to the expected time of circulation of a
preliminary prospectus with respect to such Underwritten Offering (or, if no
preliminary prospectus is circulated, the commencement of any marketing efforts
with respect to such Underwritten Offering) and ending on the 90th day following
the date of the final prospectus covering such Registrable Securities in
connection with such Underwritten Offering or (B) such shorter period as the
Underwriters with respect to such Underwritten Offering may require; and

 

(ii)                                  to the extent requested by the
Underwriters participating in such Underwritten Offering, it shall agree to
include provisions in the relevant underwriting or other similar agreement
giving effect to the restrictions described in clause (i) above, in form and
substance reasonably acceptable to such Underwriters.

 

2.7                               Registration Procedures.  Whenever the Holders
of Registrable Securities have requested that any Registrable Securities be
registered pursuant to this Agreement, subject to Section 2.5, the Company shall
use its commercially reasonable efforts to effect the registration and the sale
of such Registrable Securities in accordance

 

18

--------------------------------------------------------------------------------


 

with the intended method of disposition thereof as soon as reasonably
practicable, and, in connection with any such request:

 

(a)                                 The Company shall, as soon as practicable,
prepare and file with the SEC a Registration Statement on the form required by
the Section of this Article II under which such Registration Statement is
required to be filed, which form shall be available, pursuant to SEC Guidance,
for the sale of the Registrable Securities to be registered thereunder in
accordance with the intended method of distribution thereof, and use its
commercially reasonable efforts to cause such filed Registration Statement to
become and remain effective, to the extent permitted by SEC Guidance, for a
period of (i) not less than 180 days (or, if sooner, until all Registrable
Securities have been sold under such Registration Statement), which duration
shall not count any Suspension Period, or (ii) in the case of a Shelf
Registration, until the earlier of the date (x) on which all of the securities
covered by such Shelf Registration are no longer Registrable Securities and
(y) on which the Company cannot extend the effectiveness of such Shelf
Registration because it is no longer S-3 Shelf Eligible.

 

(b)                                 Prior to filing a Registration Statement or
related prospectus or any amendment or supplement thereto (including any
documents incorporated by reference therein), or before using any Free Writing
Prospectus, the Company shall provide to each Holder, the Holders’ Counsel and
each Underwriter, if any, with an adequate and appropriate opportunity to review
and comment on such Registration Statement, each Prospectus included therein
(and each amendment or supplement thereto) and each Free Writing Prospectus
proposed to be filed with the SEC, and thereafter the Company shall furnish to
such Holder, the Holders’ Counsel and Underwriter, if any, such number of copies
of such Registration Statement, each amendment and supplement thereto filed with
the SEC (in each case including all exhibits thereto and documents incorporated
by reference therein), the prospectus included in such Registration Statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424, Rule 430A, Rule 430B or Rule 430C under the
Securities Act and such other documents as such Holder or Underwriter may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder; provided, however, that in no event shall the
Company be required to provide to any Person any materials, information or
document required to be filed by the Company pursuant to the Exchange Act prior
to its filing other than in connection with a Public Offering (other than as
provided in the Agreement of which this Article II forms a part). In addition,
the Company shall, as expeditiously as practicable, keep the Holders advised in
writing as to the initiation and progress of any registration under Sections
2.1, 2.2 or 2.3 and provide each Holder with copies of all correspondence
(including any comment letter) with the SEC or any other Governmental Authority
in connection with any such Registration Statement.  Each Holder shall have the
right to request that the Company modify any information contained in such
Registration Statement, amendment and supplement thereto pertaining to such
Holder, and the Company shall use its commercially reasonable efforts to comply
with such request; provided, however, that the Company shall not have any
obligation so to modify any information if such modification the Company
reasonably expects that so doing would cause the relevant document to contain an
untrue statement of a material fact

 

19

--------------------------------------------------------------------------------


 

or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.

 

(c)                                  After the filing of the Registration
Statement, the Company shall (i) cause the related prospectus to be supplemented
by any required prospectus supplement, and, as so supplemented, to be filed
pursuant to Rule 424 under the Securities Act, (ii) comply with the provisions
of the Securities Act and other SEC Guidance applicable to the Company with
respect to the disposition of all Registrable Securities covered by such
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Holder thereof set forth in such
Registration Statement or supplement to such prospectus and (iii) promptly
notify each Holder holding Registrable Securities covered by such Registration
Statement and the Holders’ Counsel any stop order issued or threatened by the
SEC or any state securities commission with respect thereto and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered.

 

(d)                                 The Company shall use its commercially
reasonable efforts to (i) register or qualify the Registrable Securities covered
by such Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as any Holder holding such Registrable
Securities reasonably (in light of such Holder’s intended plan of distribution)
requests, and continue such registration or qualification in effect in such
jurisdiction for the shortest of (A) as long as permissible pursuant to the Laws
of such jurisdiction, (B) as long as any such Holder requests or (C) until all
such Registrable Securities are sold and (ii) cause such Registrable Securities
to be registered with or approved by such other  Governmental Authorities as may
be necessary by virtue of the business and operations of the Company and do any
and all other acts and things that may be reasonably necessary or advisable to
enable such Holder to consummate the disposition of the Registrable Securities
owned by such Holder; provided, that the Company shall not be required to
(1) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 2.7(d), (2) subject itself
to taxation in any such jurisdiction or (3) consent to general service of
process in any such jurisdiction.

 

(e)                                  The Company shall as promptly as
practicable notify each Holder holding such Registrable Securities covered by
such Registration Statement (i) at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, upon the discovery that,
or upon the occurrence of an event as a result of which, the preparation of a
supplement or amendment to such prospectus is required so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements in light of the circumstances
under which they were made not misleading and the Company shall promptly prepare
and make available to each Holder and file with the SEC any such supplement or
amendment, (ii) if the Company becomes aware of any request by the SEC or any
other Governmental Authority for amendments or supplements to a Registration
Statement or related prospectus covering Registrable Securities or for
additional information relating thereto, (iii) if the Company becomes aware of
the issuance or threatened issuance by the

 

20

--------------------------------------------------------------------------------


 

SEC of any stop order suspending or threatening to suspend the effectiveness of
a Registration Statement covering the Registrable Securities or (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any Registrable Securities for
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose.

 

(f)                                   (i) The Holders holding a majority of the
Registrable Securities to be included in a Demand Registration or intended to be
sold pursuant to a Shelf Public Offering pursuant to a “take down” under a Shelf
Registration shall have the right to select Underwriters in connection with any
Underwritten Offering resulting from the exercise of a Demand Registration or a
Shelf Registration (which Underwriters may include any Affiliate of any Holder
so long as including such Affiliate would not require that the separate
engagement of a qualified independent underwriter with respect to such
offering), subject to the Company’s approval (which shall not be unreasonably
withheld, conditioned or delayed) and (ii) the Company shall select Underwriters
in connection with any other Underwritten Offering. In connection with any
Underwritten Offering, the Company shall enter into customary agreements
(including an underwriting agreement in customary form) and take all other
actions as are reasonably required in order to expedite or facilitate the
disposition of such Registrable Securities in any such Underwritten Offering,
including, if required, the engagement of a “qualified independent underwriter”
in connection with the qualification of the underwriting arrangements with
FINRA.

 

(g)                                  Subject to confidentiality arrangements or
agreements in form and substance reasonably satisfactory to the Board of
Directors, the Company shall make available for inspection (upon reasonable
notice and during normal business hours) by any Holder and any Underwriter
participating in any disposition pursuant to a Registration Statement being
filed by the Company pursuant to this Section 2.7 and any attorney, accountant
or other professional retained by any such Holder or Underwriter (collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”) as shall
be reasonably necessary or desirable to enable them to exercise their due
diligence responsibility, and cause the officers and the employees of the
Company to supply all information reasonably requested by any Inspectors in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and that it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in such Registration Statement, (ii) the release of
such Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, (iii) disclosure of such Records is necessary to comply
with SEC Guidance, Law or legal or administrative process, (iv) the information
in such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the public
other than as a result of a violation of this Section 2.7(g) or any other
agreement or duty of confidentiality, (v) the information in such Records is or
becomes available to the public other than as a result of disclosure by any
Inspector in violation the confidentiality agreements or (vi) is or was
independently developed by any Inspector without the benefit of the information
in such Records. Each Holder agrees that information obtained by it as a result
of such inspections shall be deemed confidential

 

21

--------------------------------------------------------------------------------


 

and shall not be used by it or its Affiliates for any other purpose, including
as the basis for any market transactions in any securities of the Company,
unless and until such information is made generally available to the public. 
Each Holder further agrees that, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, it shall, to the extent
permitted by applicable Law, give notice to the Company and allow the Company,
at its expense, to undertake appropriate action to prevent disclosure of the
Records deemed confidential.

 

(h)                                 The Company shall furnish to each Holder and
to each Underwriter, if any, a signed counterpart, addressed to such
Underwriter, of (i) an opinion or opinions of counsel to the Company and (ii) a
comfort letter or comfort letters from the Company’s independent public
accountants, each in customary form and covering such matters of the kind
customarily covered by opinions or comfort letters, as the case may be, any
Holder or the managing Underwriter therefor reasonably requests.

 

(i)                                     The Company shall otherwise comply with
all applicable SEC Guidance and make available to its security holders, as soon
as reasonably practicable, an earnings statement or such other document that
shall satisfy the provisions of Section 11(a) of the Securities Act and the
requirements of Rule 158 thereunder.

 

(j)                                    The Company may require each Holder
promptly to furnish in writing to the Company such information regarding the
distribution of the Registrable Securities as the Company may from time to time
reasonably request and such other information as may be reasonably required in
connection with such registration.

 

(k)                                 Each Holder agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 2.7(e), such Holder shall forthwith discontinue disposition of
Registrable Securities pursuant to the Registration Statement (including any
Shelf Registration) covering such Registrable Securities until such Holder’s
receipt of (i) copies of the supplemented or amended prospectus from the Company
or (ii) further notice from the Company that distribution can proceed without an
amended or supplemented prospectus, and, in the circumstances described in
clause (i) above, if so directed by the Company, such Holder shall deliver to
the Company (or otherwise destroy and promptly certify in writing to such
destruction) all copies, other than any file copies then in such Holder’s
possession, of the most recent prospectus covering such Registrable Securities
at the time of receipt of such notice. If the Company shall give such notice,
the Company shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in
Section 2.7(a)) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 2.7(e) to the date when the
Company shall (x) make available to such Holder a prospectus supplemented or
amended to conform with the requirements of Section 2.7(e) or (y) deliver to
such Holder the notice described in clause (ii) above.

 

(l)                                     The Company shall use its commercially
reasonable efforts to maintain the listing of all Registrable Securities of any
class or series covered by such Registration Statement on NASDAQ or another U.S.
national securities exchange.

 

22

--------------------------------------------------------------------------------


 

(m)                             The Company shall have appropriate officers
(i) upon reasonable request and at reasonable times prepare and make
presentations at any “road shows” in connection with Underwritten Offerings and
(ii) otherwise use their commercially reasonable efforts to cooperate as
requested by the Underwriters in the offering, marketing or selling of the
Registrable Securities.

 

(n)                                 The Company shall as soon as possible
following its actual knowledge thereof, notify each Holder: (i) when a
prospectus, any prospectus supplement, a Registration Statement or a
post-effective amendment to a Registration Statement has been filed with the
SEC, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective; (ii) of any request by the SEC or
any other Governmental Authority for amendments or supplements to a Registration
Statement, a related prospectus (including a Free Writing Prospectus) or for any
other additional information; or (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceedings for such
purpose.

 

(o)                                 The Company shall reasonably cooperate with
each Holder and each Underwriter participating in the disposition of such
Registrable Securities and their respective counsel in connection with any
filings required to be made by FINRA.

 

(p)                                 The Company shall take all other steps
reasonably necessary to effect the registration of such Registrable Securities
and reasonably cooperate with the holders of such Registrable Securities to
facilitate the disposition of such Registrable Securities.

 

(q)                                 The Company shall, within the deadlines
specified by SEC Guidance, make all required filings of all prospectuses
(including any Free Writing Prospectus) with the SEC and make all required
filing fee payments in respect of any Registration Statement or related
prospectus used under this Article II (and any offering covered hereby).

 

(r)                                    The Company shall, if such registration
is pursuant to a Registration Statement on Form S-3 or any similar short-form
registration, include in such Registration Statement such additional information
for marketing purposes as the Underwriters reasonably request (which information
may be provided by means of a prospectus supplement if permitted by SEC
Guidance).

 

2.8                               Holder Obligations.

 

(a)                                 If Registrable Securities owned by any
Holder are included in a Demand Registration Statement, a Shelf Registration
Statement or a Piggyback Registration, such Holder shall furnish promptly to the
Company such information regarding itself and the distribution of such
Registrable Securities by such Holder as is required under SEC Guidance or as
the Company may otherwise from time to time reasonably request in writing.

 

23

--------------------------------------------------------------------------------


 

(b)                                 Each Holder that has requested inclusion of
its Registrable Securities in any Registration Statement shall (i) furnish to
the Company (as a condition precedent to such Holder’s participation in such
registration) in writing such information with respect to such Holder, its
ownership of Common Stock and the intended method of disposition of its
Registrable Securities as the Company may reasonably request or as may be
required by SEC Guidance for use in connection with any related Registration
Statement or prospectus (or amendment or supplement thereto) and any Free
Writing Prospectus related thereto and all information required to be disclosed
in order to make the information previously furnished to the Company by such
Holder not cause such Registration Statement, prospectus or Free Writing
Prospectus (A) to fail to comply with SEC Guidance or (B) contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein not
misleading and (ii) comply with SEC Guidance and all applicable state securities
laws and comply with all applicable regulations in connection with the
registration and the disposition of Registrable Securities.

 

(c)                                  Each Holder shall, as promptly as
practicable, to the extent it is a Registration Participant in a Registration
Statement, following its actual knowledge thereof, notify the Company of the
occurrence of any event that would reasonably be expected to cause a
Registration Statement or prospectus in which its Registrable Securities or any
related Free Writing Prospectus are included, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading.

 

(d)                                 Each Holder shall use commercially
reasonable efforts to cooperate with the Company in preparing the applicable
Registration Statement to the extent it is a Registration Participant and any
related prospectus or Free Writing Prospectus.

 

(e)                                  Each Holder agrees that no Holder shall be
entitled to sell any Registrable Securities pursuant to a Registration Statement
or to receive a prospectus relating thereto unless such Holder has complied with
its obligations under this Article II.

 

2.9                               Registration Expenses.  In connection with the
Company performing its obligations under this Article II, the Registration
Expenses of all Registrations shall be borne by the Company, regardless of
whether the Registration Statement becomes effective or such offering or other
transaction is completed. It is acknowledged by the Holders that the Holders
shall bear incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, in proportion to
the number of Registrable Securities sold by each such selling Holder.

 

2.10                        Indemnification.

 

(a)                                 The Company agrees to indemnify, to the
fullest extent permitted by law, each Holder holding Registrable Securities
covered by a Registration Statement, its Affiliates, stockholders, employees,
agents, officers, partners, members,

 

24

--------------------------------------------------------------------------------


 

and directors, and each Person who controls such Holder (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act)
(collectively the “Holder Parties”), for whom Registrable Securities are to be
registered pursuant to this Article II against all losses, claims, damages,
liabilities, and expenses (including reasonable expenses of investigation and
reasonable attorneys’, accountants’ and experts’ fees and expenses) (“Damages”)
caused by or relating to (A) any untrue or alleged untrue statement of material
fact contained in any Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto, or any documents
incorporated by reference therein, or any Free Writing Prospectus utilized in
connection therewith; (B) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (C) any untrue statement or alleged untrue statement of a
material fact in the information conveyed to any purchaser at the time of the
sale to such purchaser, or the omission or alleged omission to state therein a
material fact required to be stated therein, and will reimburse each such Holder
Party for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Damages or in related actions or
proceedings, except, in each case, insofar as the same are caused by or
contained in any information regarding such holder furnished in writing to the
Company by such holder expressly for use therein.  The Company also agrees to
indemnify and hold harmless any Underwriters of the Registrable Securities
(including any Holders who is deemed to be an Underwriter within the meaning of
Section 2(a)(11) of the Securities Act), their respective officers and directors
and each Person who controls any Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act on substantially the same
basis as that of the indemnification of the Holders provided in this
Section 2.10.

 

(b)                                 In connection with any Registration
Statement in which a Holder for whom Registrable Securities are to be registered
pursuant to this Article II is participating, each such Holder shall, to the
fullest extent permitted by law, indemnify (i) the Company, (ii) each Person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, (iii) each other Holder
participating in any offering of Registrable Securities and (iv) the respective
partners, Affiliates, stockholders, members, officers, directors, employees and
agents of each of the Persons specified in clauses (i) through (v), from and
against all Damages to the same extent as the foregoing indemnity from the
Company resulting from or relating to (A) any untrue or alleged untrue statement
of material fact contained in the Registration Statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
Free Writing Prospectus utilized in connection therewith; (B) any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading; or (C) any untrue statement or
alleged untrue statement of a material fact in the information conveyed to any
purchaser at the time of the sale to such purchaser, or the omission or alleged
omission to state therein a material fact required to be stated therein, but
only to the extent, in each such case, that such untrue statement or alleged
untrue statement or omission or alleged omission is contained in any information
or affidavit regarding such holder so furnished in writing by such Holder
expressly for use therein; provided, that the obligation to indemnify shall be
individual, not joint and several, for each Holder and shall be limited

 

25

--------------------------------------------------------------------------------


 

to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Registration Statement. As a condition
to including Registrable Securities in any Registration Statement filed in
accordance with this Article II, the Company may require that it shall have
received an undertaking reasonably satisfactory to it from any Underwriter to
indemnify and hold it harmless to the extent customarily provided by
Underwriters with respect to similar securities and offerings.  No Holder shall
be liable under this Section 2.10 for any Damages in excess of the net proceeds
realized by such Holder in the sale of Registrable Securities of such Holder to
which such Damages relate.

 

(c)                                  If any proceeding (including any
investigation by any Governmental Authority) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to
Section 2.10(a) or 2.10(b), such Person (an “Indemnified Party”) shall promptly
notify the Person against whom such indemnity may be sought (the “Indemnifying
Party”) in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Party, and shall assume the payment of all reasonable fees and expenses;
provided, that the failure of any Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Party shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) in the reasonable judgment of such Indemnified
Party (A) representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them or
(B) there would be rights or defenses that would be available to such
Indemnified Party that are not available to the Indemnifying Party. It is
understood that, in connection with any proceeding or related proceedings in the
same jurisdiction, the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) at any time for all such Indemnified Parties, and that all such fees
and expenses shall be reimbursed promptly after receipt of an invoice setting
forth such fees and expenses in reasonable detail.  In the case of any such
separate firm for the Indemnified Parties, such firm shall be designated in
writing by the Indemnified Parties.  The Indemnifying Party shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent, or if there be a final judgment for the plaintiff,
the Indemnifying Party shall indemnify and hold harmless each Indemnified Party
from and against any Damages (to the extent obligated herein) by reason of such
settlement or judgment.  Without the prior written consent of each affected
Indemnified Party, no Indemnifying Party shall effect any settlement of any
pending or threatened proceeding in respect of which such Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Party from all liability arising out of such proceeding.

 

(d)                                 If the indemnification provided for in
Section 2.10(a) or Section 2.10(b) is held by a court of competent jurisdiction
to be unavailable to the

 

26

--------------------------------------------------------------------------------


 

Indemnified Parties or is insufficient in respect of any Damages, then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Damages in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and the Indemnified Parties in connection with
such actions which resulted in such Damages, as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and the
Indemnified Parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
has been made by, or relates to information supplied by, such Indemnifying Party
or the Indemnified Parties and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such action. The parties
agree that it would not be just and equitable if contribution pursuant to this
Section 2.10(d) were determined by pro rata allocation or by any other method of
allocation that does not take account of the equitable considerations referred
to above.  The amount paid or payable by a party as a result of the Damages
referred to above shall be deemed to include, subject to the limitations set
forth in Section 2.10(a) or Section 2.10(b), any legal or other expenses
reasonably incurred by a party in connection with investigating or defending any
such action or claim.  Notwithstanding the provisions of this Section 2.10, no
Holder shall be required to contribute any amount in excess of the net proceeds
(after deducting the Underwriters’ discounts and commissions) received by such
Holder in the offering.  No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.  Each Holder’s obligation to contribute pursuant to this
Section 2.10 is several in the proportion that the proceeds of the offering
received by such Holder bears to the total proceeds of the offering received by
all such Holders and not joint.  The indemnification provided for under this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the indemnified party or any officer, director, or
controlling Person of such indemnified party and shall survive the transfer of
securities.  The Company also agrees to make such provisions, as are reasonably
requested by any indemnified party, for contribution to such party in the event
the Company’s indemnification is unavailable for any reason.

 

2.11                        Rule 144.  The Company shall use its commercially
reasonable efforts  to file any reports required to be filed by it under the
Securities Act and the Exchange Act, and it will use its commercially reasonable
efforts to take such further action as any holder may reasonably request to make
available adequate current public information with respect to the Company
meeting the current public information requirements of Rule 144(c) under the
Securities Act, to the extent required to enable such holder to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 under the Securities Act, as such
Rule may be amended from time to time, or (ii) any similar rule or regulation
hereafter adopted by the SEC. Notwithstanding the foregoing, nothing in this
Section 2.11 shall be deemed to require the Company to register any of its
securities pursuant to the Exchange Act.

 

27

--------------------------------------------------------------------------------


 

2.12                        Inconsistent Agreements.  The Company and its
controlled Affiliates shall not, without the prior written consent of the
Holders of at least a majority of the Registrable Securities at the time in
question, enter into any agreement with respect to the registration and/or sale
of its securities that is inconsistent with or senior to the rights granted
under this Article II; provided, that the grant of rights no more favorable to
those in Section 2.2 and Section 2.3 shall be deemed consistent with and not
senior to the rights granted in this Article II.

 

ARTICLE III

 

MISCELLANEOUS

 

3.1                               Notices.  All notices and other communications
under this Agreement shall be in writing and shall be deemed given: (i) when
delivered personally by hand (with written confirmation of receipt); (ii) when
sent by facsimile or e-mail (with written confirmation of transmission);
(iii) when received or rejected by the addressee if sent by registered or
certified mail, postage prepaid, return receipt requested; or (iv) one Business
Day following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a party may have specified by notice
given to the other party pursuant to this provision):

 

(a)                                 If the Company:

 

Infrastructure and Energy Alternatives, Inc.
2647 Waterfront Parkway East Drive, Suite 100
Indianapolis, Indiana 46214
Attention: Chief Financial Officer
Facsimile:

Email: andrew.layman@iea.net

 

(b)                                 If to the Sponsor, to:

 

c/o M-III Partners, LP
3 Columbus Circle
New York, New York 10019
Attention: Mohsin Y. Meghji
Facsimile: (212) 531-4532

Email: mmeghji@miiipartners.com

 

28

--------------------------------------------------------------------------------


 

With a required copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 North LaSalle
Chicago, Illinois 60654
Attention: Carol Anne Huff
Facsimile: (312) 862-2200

Email: chuff@kirkland.com]

 

(c)                                  If to the Seller or the GFI Representative,
to:

 

GFI Energy Group of Oaktree Capital Management, L.P.

11611 San Vicente Boulevard, Suite 710

Los Angeles, CA 90049

Attention: Peter Jonna
Facsimile: (310) 442-0540

Email: pjonna@oaktree.com

 

With a required copy to (which shall not constitute notice):

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Larry Wee

Facsimile: (212) 492-0052

Email: lwee@paulweiss.com

 

(d)                                 if to the other Holders, to such address set
forth on the signature pages hereto for such Holders.

 

3.2                               Amendments and Modifications. Upon the written
consent of the Company and the Holders of at least a majority of the Registrable
Securities at the time in question, compliance with any of the provisions,
covenants and conditions set forth in this Agreement may be waived, or any of
such provisions, covenants or conditions may be amended or modified; provided,
however, that notwithstanding the foregoing, any amendment hereto or waiver
hereof that adversely affects one Holder or group of Holders, solely in its
capacity as a holder of the shares of capital stock of the Company, in a manner
that is materially different from the other Holders (in such capacity) shall
require the consent of the Holders so affected. No course of dealing between any
Holder or the Company and any other party hereto or any failure or delay on the
part of a Holder or the Company in exercising any rights or remedies under this
Agreement shall operate as a waiver of any rights or remedies of any Holder or
the Company. No single or partial exercise of any rights or remedies under this
Agreement by a party shall operate as a

 

29

--------------------------------------------------------------------------------


 

waiver or preclude the exercise of any other rights or remedies hereunder or
thereunder by such party.

 

3.3                               Enforcement of Remedies.  Notwithstanding
anything contained in this Agreement to the contrary, each Holder hereby
acknowledges and agrees that no Holder shall have any right to enforce this
Agreement against any other Holder or compel or seek to compel any Holder to
enforce this Agreement against any other Holder, and such right to enforce this
Agreement against a Holder shall be solely and exclusively vested in the Company
(and its successors and assigns).

 

3.4                               Specific Performance.  The parties hereto
intend that each of the parties have the right to seek damages or specific
performance in the event that any other party hereto fails to perform such
party’s obligations hereunder.  Each party hereto agrees that it will not oppose
the granting of an injunction, specific performance and other equitable relief
when expressly available pursuant to the terms of this Agreement, and hereby
waives (i) any defenses in any legal proceeding for an injunction, specific
performance or other equitable relief, including the defense that the other
parties hereto have an adequate remedy at law or an award of specific
performance is not an appropriate remedy for any reason at law or equity and
(ii) any requirement under law to post a bond, undertaking or other security as
a prerequisite to obtaining equitable relief.

 

3.5                               Third Parties.  Except as expressly set forth
herein, nothing expressed or implied in this Agreement is intended or shall be
construed to confer on any Person, other than the Company and the Holders, any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.

 

3.6                               Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
unless the provisions held invalid, illegal or unenforceable shall substantially
impair the benefits of the remaining provisions hereof.

 

3.7                               Entire Agreement.  This Agreement constitutes
the entire agreement among the parties hereto. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement, together with the exhibits hereto, supersede
all prior agreements and understandings, whether written or oral, between the
parties with respect to such subject matter.

 

3.8                               Termination. The provisions of this Agreement
shall terminate and be of no further force or effect when there shall no longer
be any Registrable Securities held by any Holder, provided, however, that
Section 2.9 and Section 2.10 shall survive the termination of this Agreement
indefinitely. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)                                 THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY
HEREUNDER SHALL BE GOVERNED AND CONSTRUED IN

 

30

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW THEREOF, EXCEPT FOR MATTERS DIRECTLY IN THE PURVIEW OF THE
GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (THE “DGCL”), WHICH MATTERS
SHALL BE GOVERNED BY THE DGCL.

 

(b)                                 THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF
NEW YORK, IN THE STATE OF NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE AFFAIRS OF THE COMPANY.  TO THE
FULLEST EXTENT THEY MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES
HERETO IRREVOCABLY WAIVE AND AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE, ANY CLAIM THAT THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY
SUCH COURT, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO
TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF
ACTION OR SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR
INVESTIGATION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS
CONTEMPLATED HEREBY, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. 
EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES
HERETO THAT THIS SECTION 9.11 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY
ARE RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT.  ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 3.9 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

3.28                        Successors and Assigns.

 

(a)                                 Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the parties and
their permitted successors, assigns, heirs, legatees and legal representatives. 
This Agreement and any rights hereunder are not assignable except in accordance
with the terms of this Agreement.

 

31

--------------------------------------------------------------------------------


 

(b)                                 The rights and obligations under this
Agreement shall be automatically assignable by the Holders to any transferee of
all or any portion of such Holder’s Registrable Securities if (i) the
transferring Holder agrees in writing with the transferee to assign such rights
and obligations, and a copy of such agreement is furnished to the Company within
a reasonable time after such assignment, (ii) such transferee becomes a party to
this Agreement by executing a joinder hereto, substantially in the form of
Exhibit A, (iii) giving effect to such transfer, the Registrable Securities
transferred to such transferee would be Registrable Securities, and (iv) such
transfer shall have been made in accordance with the requirements of applicable
Law and SEC Guidance.  Upon compliance with the foregoing sentence any such
transferee shall become a Holder under this Agreement.

 

3.29                        Headings. The section headings of this Agreement are
included for reference purposes only and shall not affect the construction or
interpretation of any of the provisions of this Agreement.

 

3.30                        Counterparts.  This Agreement may be executed
simultaneously in two or more counterparts, each of which will be deemed an
original, but all of which will constitute one agreement.  Execution and
delivery of this Agreement by exchange of electronically transmitted
counterparts bearing the signature of a party hereto will be equally as
effective as delivery of a manually executed counterpart of such party hereto. 
This Agreement and any signed agreement entered into in connection herewith or
contemplated hereby, and any amendments hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or scanned pages via electronic
mail, will be treated in all manner and respect as an original contract and will
be considered to have the same binding legal effects as if it were the original
signed version thereof delivered in person.  At the request of any party hereto
or to any such contract, each other party hereto or thereto will re-execute
original forms thereof and deliver them to all other parties.  No party hereto
or to any such contract will raise the use of a facsimile machine or email to
deliver a signature or the fact that any signature or contract was transmitted
or communicated through the use of facsimile machine or email as a defense to
the formation of a contract and each such party forever waives any such defense.

 

3.31                        Certain Representations and Warranties; Covenants. 
Each party hereby represents and warrants to the other parties as follows: 
(i)(a) if such party is an entity, such party has all requisite authority to
execute and deliver this Agreement and to perform its obligations hereunder and
(b) if such party is an individual, such party has all requisite capacity to
execute and deliver this Agreement and to perform his or her obligations
hereunder, (ii) this Agreement has been duly executed and delivered by such
party and constitutes a valid, legal and binding agreement of such party,
enforceable against such party in accordance with its terms and (iii) neither
the execution of this Agreement by such party nor the performance of such
party’s obligations hereunder will conflict with or violate, or result in a
breach or default under, any applicable law or legal requirement or any
agreement to which such party is a party or is otherwise bound.

 

32

--------------------------------------------------------------------------------


 

3.32                        Other Definitional and Interpretive Matters.

 

(a)                                 Rules of Interpretation.  The table of
contents and the section and other headings and subheadings contained in this
Agreement and the exhibits hereto are solely for the purpose of reference, are
not part of the agreement of the parties, and will not in any way affect the
meaning or interpretation of this Agreement or any Exhibit hereto.  All
references to days (excluding Business Days) or months will be deemed references
to calendar days or months.  All references to “$” will be deemed references to
United States dollars.  Unless the context of this Agreement otherwise expressly
requires, any reference to a “Section,” “Exhibit,” or “Schedule” will be deemed
to refer to a section of this Agreement, an exhibit to this Agreement or a
schedule to this Agreement, as applicable.  Unless the context of this Agreement
otherwise clearly requires (i) the words “hereof,” “herein” and “hereunder” and
words of similar import referring to this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (ii) the word
“including” or any variation thereof means “including, without limitation” and
will not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it; (iii) any
reference to any federal, state, local or foreign statute or other Law will be
deemed also to refer to all rules and regulations promulgated thereunder;
(iv) all terms defined in this Agreement will have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein; (v) the definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term; (vi) references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity; (vii) with respect to the
determination of any period of time, the word “from” or “since” means “from and
including” or “since and including,” as applicable, and the words “to” and
“until” each means “to and including”; (viii) references herein to any contract
means such contract as amended, supplemented or modified (including any waiver
thereto) in accordance with the terms thereof as of the applicable date of
determination; (ix) if the last day for the giving of any notice or the
performance of any act required or permitted under this Agreement is a day that
is not a Business Day, then the time for the giving of such notice or the
performance of such action shall be extended to the next succeeding Business
Day; (x) references in this Agreement to a particular law means such law as
amended, modified, supplemented or succeeded, from time to time and as of the
applicable date of determination; (xi) “to the extent” means the degree to which
and not simply “if”; and (xii) “or” is disjunctive but not exclusive.

 

(b)                                 Joint Drafting.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

33

--------------------------------------------------------------------------------


 

3.33                        Effectiveness.  This Agreement shall become
effective on the date hereof and shall thereupon amend and restate in full the
Existing Registration Rights Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed, or have cause to be executed,
this Agreement on the date first written above.

 

 

COMPANY:

 

 

 

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. (f/k/a M III ACQUISITION CORP.)

 

 

 

 

 

By:

/s/ John P. Roehm

 

 

Name:

John P. Roehm

 

 

Title:

President

 

 

 

 

 

SPONSOR:

 

 

 

M III SPONSOR I LLC

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name:

Mohsin Y. Meghji

 

 

Title:

Managing Member

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

M III SPONSOR I LP

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name:

Mohsin Y. Meghji

 

 

Title:

Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

SELLER:

 

 

 

INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC

 

 

 

 

 

By:

/s/ John P. Roehm

 

 

Name:

John P. Roehm

 

 

Title:

President

 

 

 

 

 

GFI REPRESENTATIVE:

 

 

 

 

 

OAKTREE POWER OPPORTUNITIES FUND III DELAWARE, L.P.

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

 

 

By:

/s/ Ian Schapiro

 

 

Name:

Ian Schapiro

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Peter Jonna

 

 

Name:

Peter Jonna

 

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Osbert Hood

 

 

Name: Osbert Hood

 

 

 

 

 

By:

/s/ Philip Marber

 

 

Name: Philip Marber

 

 

 

 

 

By:

/s/ Mohsin Y. Meghji

 

 

Name: Mohsin Y. Meghji

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

 

CANTOR FITZGERALD &CO

 

 

 

 

 

By:

/s/ Shawn Matthews

 

 

Name: Shawn Matthews

 

 

Title: President & CEO

 

 

 

Address for Notices:

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF JOINDER AGREEMENT TO REGISTRATION RIGHTS AGREEMENT
[   ], 2018

 

This JOINDER (the “Joinder Agreement”) to the Registration Rights Agreement,
dated as of [·], 2018, by and among Infrastructure and Energy Alternatives, Inc.
(f/k/a M III Acquisition Corp.), a Delaware corporation (the “Company”), M III
Sponsor I, LLC., a Delaware limited liability company (“Sponsor”), M III Sponsor
I LP, a Delaware limited partnership (“M III LP”), Infrastructure and Energy
Alternatives, LLC (the “Seller), Oaktree Power Opportunities Fund III Delaware,
L.P., a Delaware limited partnership, in its capacity as the representative of
the Selling Stockholders (“GFI Representative”), Cantor Fitzgerald & Co.
(“Cantor Fitzgerald”) and the other undersigned parties listed on the signature
pages thereto (the “Registration Rights Agreement”), is made as of [DATE], by
and between the Company and [HOLDER] (“Holder”).  Capitalized terms used herein
but not otherwise defined shall have the meanings set forth in the Registration
Rights Agreement.

 

WHEREAS, on the date hereof, Holder has acquired [·] [shares of Common Stock]
[Warrants to purchase shares of Common Stock] [Preferred Stock] (the “Holder
Stock”) from [·]  and the Registration Right Agreement and the Company require
Holder, as a holder of such Common Stock, to become a party to the Registration
Rights Agreement, and Holder agrees to do so in accordance with the terms
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder Agreement hereby agree as
follows:

 

1.                                      Agreement to be Bound.  Holder hereby
(i) acknowledges that it has received and reviewed a complete copy of the
Registration Rights Agreement and (ii) agrees that upon execution of this
Joinder Agreement, it shall become a party to the Registration Rights Agreement
and shall be fully bound by, and subject to, all of the covenants, terms and
conditions of the Registration Rights Agreement as though an original party
thereto and shall be deemed a Holder for all purposes thereof.

 

2.                                      Successors and Assigns.  Except as
otherwise provided herein, this Joinder Agreement shall bind and inure to the
benefit of and be enforceable by the Company and its successors and assigns and
Holder and any subsequent holders of any Holder Stock and the respective
successors and assigns of each of them, so long as they hold any Holder Stock.

 

3.                                      Notices.  For purposes of Section 3.1 of
the Registration Rights Agreement, all notices, demands or other communications
to the Holder shall be directed to:

 

--------------------------------------------------------------------------------


 

[Name]
[Address]
[Facsimile Number]

[Email]

 

4.                                      Governing Law.  This Joinder Agreement,
and any claim, controversy or dispute arising under or related to this Joinder
Agreement, shall be governed by and construed in accordance with the laws of the
State of New York without regard to principles of conflict of laws that would
result in the application of any law other than the laws of the State of New
York.  The parties hereto agree that any suit or proceeding arising in respect
of this Joinder Agreement will be tried exclusively in the U.S. District Court
for the Southern District of New York or, if that court does not have subject
matter jurisdiction, in any state court located in The City and County of New
York, and the parties hereto agree to submit to the jurisdiction of, and to
venue in, such courts.  THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED THEREBY.

 

5.                                      Counterparts.  This Joinder Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of a
signature page to this Joinder Agreement by facsimile, email or other electronic
transmission (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Joinder Agreement.

 

6.                                      Amendments.  No amendment or waiver of
any provision of this Joinder Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

7.                                      Headings.  The headings in this Joinder
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------